                                                                        Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

JULIE SANDERS,

      Plaintiff,

v.                                                    Case No. 3:17cv742-RV-CJK

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

     Defendant.
______________________________/

                                    ORDER
      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated November 7, 2018 (doc. 15). The parties have been furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of the plaintiff’s objection (doc. 16).

      Having considered the Report and Recommendation, and the objections thereto

timely filed, I have determined the Report and Recommendation should be adopted.
                                                                  Page 2 of 2

Accordingly, it is now ORDERED as follows:

1.   The magistrate judge’s Report and Recommendation is adopted and

     incorporated by reference in this order.

2.   The decision of the Commissioner is AFFIRMED, and Ms. Sanders’

     applications for DIB and SSI are DENIED.

3.   The clerk is directed to enter judgment in favor of the Commissioner and

     close the file.

DONE AND ORDERED this 4th day of December, 2018.



                   s/ Roger Vinson
                   ROGER VINSON
                   SENIOR UNITED STATES DISTRICT JUDGE
